DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5/3/22.  Applicant amended claims 1, 10, 19 and canceled claims 2, 8, 11, 16.  Therefore, claims 1, 3-7, 9, 10, 12-15, 17-20 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patentor application, as the case maybe, names another inventor and was effectively filed
before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 10, 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Hirata et al. (US 2007/0092413).
Regarding claim 1, Hirata discloses a lance injector assembly for an aftertreatment system comprising:

a shaft configured to extend into an exhaust conduit of the aftertreatment system, the shaft being hollow so as to define a cavity (Fig. 13);
a supply line (22) (Fig. 13) disposed within the cavity defined by the shaft, wherein the supply line is configured to receive a liquid reductant, and wherein an outlet of the supply line is fluidly coupled to an opening defined in the shaft (Fig. 13); and
a heating element (58) (Fig. 13, par. [0063]) located in the cavity and configured to selectively heat the liquid reductant flowing through the supply line to generate gaseous reductant to be expelled from the outlet of the supply line (see par. [0060, 0061]);
 
    PNG
    media_image1.png
    421
    420
    media_image1.png
    Greyscale

a nozzle (20) (Fig. 13, par. [0031]) fluidly coupled to the outlet of the supply line, the nozzle being coupled to the shaft around the opening such that the gaseous reductant is able to flow through the opening to the nozzle, and from the nozzle into the exhaust conduit; wherein:
the shaft comprises a peripheral wall that extends from a first end of the shaft to a second end of the shaft and surrounds the supply line (see Fig. 13);
the opening is defined in the peripheral wall of the shaft; and

a bend is defined in the supply line such that a downstream portion of the supply line that includes the outlet is perpendicular to an upstream portion of the supply line (see Fig. 13).

Regarding claim 3, Hirata discloses the lance injector assembly of claim 1, Hirata further discloses wherein the supply line is spaced from the wall of the shaft so as to inhibit heat transfer from an environment outside of the shaft to the supply line (see Fig. 13).

Regarding claim 4, Hirata discloses the lance injector assembly of claim 1, Hirata further discloses an insulating layer (60, 62) disposed on the shaft (see par. [0063]).

Regarding claim 6, Hirata discloses the lance injector assembly of claim 1, Hirata further discloses a cap (18) (Fig. 13) disposed on and coupled to a first end of the shaft, the cap configured to be coupled to a sidewall of the exhaust conduit (16)({see Fig. 13).

Regarding claim 7, Hirata discloses the lance injector assembly of claim 6, Hirata further discloses wherein the cap (18) is partially hollow (see Fig. 13).

Regarding claim 10, Hirata discloses an aftertreatment system comprising:
a selective catalytic reduction catalyst (14) (Fig. 1, par. [0030]) configured to treat constituents of an exhaust gas; an exhaust conduit, and 
a dosing module configured to insert a reductant into the exhaust gas upstream of the selective catalytic reduction catalyst, the dosing module comprising a lance injector assembly comprising:
a shaft, wherein the shaft being hollow so as to define a cavity, the shaft extending into the exhaust conduit (16) (see Fig. 13),

a supply line (22) (Fig. 13, par. [0031]) disposed within the cavity defined by the shaft, wherein the supply line is configured to receive a liquid reductant, and wherein an outlet of the supply line is fluidly coupled to an opening defined in the shaft (see Fig. 13),
a heating element (58) (Fig. 13, par. [0063]) located in the cavity and configured to selectively heat the liquid reductant flowing through the supply line to generate gaseous reductant to be expelled from the outlet of the supply line (see par. [0060, 0061]); and
a nozzle (20) (Fig. 13, par. [0031]) fluidly coupled to the outlet of the supply line, the nozzle being coupled to the shaft around the opening such that the gaseous reductant is able to flow through the opening to the nozzle, and from the nozzle into the exhaust conduit, wherein:
the shaft comprises a peripheral wall that extends from a first end of the shaft to a second end of the shaft and surrounds the supply line; the opening is defined in the peripheral wall of the shaft, and
a bend is defined in the supply line such that a downstream portion of the supply line that includes the outlet is perpendicular to an upstream portion of the supply line (see Fig. 13).

Regarding claim 12, Hirata discloses the system of claim 10, Hirata further discloses wherein the supply line is spaced from the wall of the shaft so as to inhibit heat transfer from an environment outside of the shaft to the supply line (see Fig. 13).

Regarding claim 13, Hirata discloses the system of claim 10, Hirata further discloses a cap (18) disposed on and coupled to a first end of the shaft (see Fig 13), the cap configured to be coupled to a sidewall of the exhaust conduit.

Regarding claim 14, Hirata discloses the system of claim 10, Hirata further discloses wherein the lance injector assembly an insulating layer (62) (Fig. 13, par. [0063]) disposed on the shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may notbe obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 5, 9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2007/0092413) in view of Amo et al. (JP 2005-344597).
Regarding claims 5, 15, Hirata discloses the lance injector assembly of claims 1, 10; however, Hirata fails to disclose wherein a hydrolysis catalyst layer disposed on at least a portion of an inner surface of the supply line.
Amo teaches a hydrolysis catalyst (40) disposed in the urea water supply line (18) (see Fig. 2, translation, par. [0022]). It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Hirata by using a hydrolysis catalyst in the supply line as taught by Amo for achieving the ammonia gas of the urea vapor (see Amo, par. [0030]).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to apply hydrolysis catalyst on at least a portion of the inner wall of the supply line in Amo, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 9, Hirata discloses the lance injector assembly of claim 1; however, Hirata fails to disclose wherein the heating element is configured to generate power in a range of 0.4 kW to 2.4 kW.
Amo teaches a heating element is configured to generate power about 2.4 kW (see par. [0008]). It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Hirata by using a heating element to generate power about 2.4 kW as taught by Amo for vaporizing and hydrolyze a predetermined amount of urea water (see Amo, translation, par. [0008]).
Regarding to the power in a range of 0.4 kW- 2.4kW, it is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 17, Hirata discloses the aftertreatment system of claim 10; however, Hirata fails to disclose a controller configured to selectively cause activation of the heating element in response to determining that there is a demand for the gaseous reductant.
Amo teaches a controller configured to selectively cause activation of the heating element in response to determining that there is a demand for the gaseous reductant (see translation, par. [0030, 0041]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Hirata by selectively activating of the heating element in response to determining that there is a demand for the gaseous reductant as taught by Amo for continuously supply ammonia gas (see Amo, translation, par. [0041]).

Regarding claim 18, Hirata discloses the aftertreatment system of claim 17, Amo further teaches wherein the controller is further configured to determine a temperature of the exhaust gas; wherein the controller is configured to cause activation of the heating element in response to the temperature of the exhaust gas being equal to or less than a temperature threshold (see translation, par. [0029, 0030]).

Regarding claim 19, Hirata discloses a method for inserting a reductant tinto an aftertreatment system, comprising:
providing an aftertreatment system comprising an exhaust conduit and a dosing module, wherein the dosing module comprises a lance injector assembly comprising:
a shaft configured to extend into the exhaust conduit (16) (Fig. 13), the shaft being hollowso as to define a cavity, 
a supply line (22) (Fig. 13, par. [0031]) disposed within the cavity defined by the shaft, wherein the supply line is configured to receive a liquid reductant, and wherein an outlet of the supply line is fluidly coupled to an opening defined in the shaft (see Fig. 13), and a heating element (58) (Fig. 13) located in the cavity and configured to selectively heat the liquid reductant flowing through the supply line;
a nozzle (20) (Fig. 13, par. [0031]) fluidly coupled to the outlet of the supply line, the nozzle being coupled to the shaft around the opening such that the gaseous reductant is able to flow through the opening to the nozzle, and from the nozzle into the exhaust conduit; wherein:
the shaft comprises a peripheral wall that extends from a first end of the shaft to a second end of the shaft and surrounds the supply line (22) (Fig. 13):
the opening is defined in the peripheral wall of the shaft; and
a bend is defined in the supply line such that a downstream portion of the supply line that includes the outlet is perpendicular to an upstream portion of the supply line (see Fig. 13).

However, Hirata fails to disclose determining, by a controller, whether there is a demand for a reductant to be inserted into an exhaust gas flowing through the exhaust conduit, in response to a demand for the reductant being present, determining, by a controller, a temperature of the exhaust gas; in response to the determining that the temperature is equal to or less than a threshold, causing activation of the heating element; and commanding a dosing module to insert a liquid reductant through the supply line, such that the heating element heats the liquid reductant to generate a gaseous reductant.
Amo teaches determining, by a controller, whether there is a demand for a reductant to be inserted into an exhaust gas flowing through the exhaust conduit, in response to a demand for the reductant being present (see par. [0041]), a temperature of the exhaust gas, in response to the determining that the temperature is equal to or less than a threshold (see par. [(0030]), causing, by the controller, activation of the heating element (see par. [0041]); and commanding, by the controller, a dosing module to insert a liquid reductant through the supply line, such that the heating element heats the liquid reductant to generate a gaseous reductant (see translation, par. [0029, 0030]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Hirata by selectively activating of the heating element in response to determining that there is a demand for the gaseous reductant as taught by Amo for continuously supplying ammonia gas into the exhaust gas to reduce harmful NOx emission (see Amo, translation, par. [0041]).

Regarding claim 20, the modified Hirata discloses the method of claim 19, Amo further teaches a hydrolysis catalyst (40) disposed in the urea water supply line (18) (see Fig. 2, translation, par. [0022]); however, fails to disclose that the hydrolysis catalyst is disposed on at least a portion of an inner surface of the supply line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to apply hydrolysis catalyst on at least a portion of the inner wall of the supply line in Amo, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto. gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747